Citation Nr: 1813525	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-34 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a right leg disability, also claimed as secondary to a lumbar spine disability.

3. Entitlement to service connection for a left foot disability.

4.  Entitlement to service connection for a respiratory disability, to include chronic colds as due to exposure to asbestos, red clay dust, and/or residuals of malaria.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for squamous cell carcinoma due to herbicide exposure.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1972.

These matters are on appeal from rating decisions issued in March 2013 and May 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee and Montgomery, Alabama, respectively. 

In November 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is of record.  After the hearing, the record was held open for an additional 60 days in order for the Veteran or his representative to submit additional evidence in support of his claims.

The issues of entitlement to service connection for a lumbar spine, right leg, left foot, and respiratory disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  At his November 2017 BVA hearing, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal on the issue of entitlement to service connection for squamous cell carcinoma.

2.  The evidence is at least in equipoise as to whether the Veteran's diagnosed bilateral hearing loss had its onset in service or is otherwise etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for squamous cell carcinoma, by the Veteran have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. § §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, at the November 2017 hearing, the Veteran withdrew the claim of entitlement to service connection for squamous cell carcinoma.  See, T. at 3.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding this claim, the Board does not have jurisdiction to review them, and it is dismissed.

II. Service Connection

The Veteran asserts that he has bilateral hearing loss that is related to exposure to loud noise (acoustic trauma) during service.  As the Veteran had a military occupational specialty of vehicle mechanic, exposure to acoustic trauma is conceded.

The STRs are void of findings, complaints, symptoms, or any diagnosis related to bilateral hearing loss.
	
On July 2015 VA hearing loss and tinnitus Disability Benefits Questionnaire examination, the examining VA audiologist diagnosed bilateral sensorineural hearing loss for VA purposes.  The VA audiologist noted that the Veteran initially attended helicopter school stateside and served as a vehicle mechanic in heavy equipment during service.  She stated that he was around hazardous military noise and was not provided hearing protection at that time.  However, she opined that the Veteran's bilateral hearing loss was not related to his service based, in part, on the rationale that the Veteran's hearing was normal on discharge examination

The Board finds that this opinion is not persuasive.  The Court has specifically held that a Veteran's normal hearing at separation does not necessarily indicate that the Veteran experienced no in-service loss of hearing acuity.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Notably, in a July 2015 Decision Review Officer decision, the RO granted service connection for tinnitus, based on in-service noise exposure.

Resolving all doubt in favor to the Veteran, the Board finds that the criteria for service connection for bilateral hearing loss are met.  See 38 U.S.C. § 1507; 38 C.F.R. § 3.102.

The nature and extent of this disability caused by service is not currently before the Board.


ORDER

The issue of entitlement to service connection for squamous cell carcinoma is dismissed.

Service connection for bilateral hearing loss is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

The Veteran contends that he has lumbar spine, left foot, and respiratory disabilities that are related to his service.  He also contends that he has a right leg disability that is related to his lumbar spine disability.

With regard to a lumbar spine disability the Veteran's STRs include a June 1970 clinical note which indicates a complaint of back pain after slipping on a sidewalk.  In July 1970, he had continued complaints of back pain.
 
On January 2013 VA back Disability Benefits Questionnaire (DBQ) examination the Veteran presented with a history of an in-service fall in 1970 and treatment for lumbar strain.  The examiner indicated that he had not received additional treatment since service.  After an examination, she diagnosed degenerative disc disease (DDD) of the lumbar spine which she opined was not related to his service based, in part, on the rationale that there is no documentation of a chronic condition and his separation examination was negative for DDD of the lumbar spine.  

With regard to his right leg disability, in an October 2012 statement, the Veteran stated that his back affected the nerve in his right leg.  Although the Veteran's lower extremities were examined in conjunction with the January 2013 VA back conditions examination, the Veteran has not been afforded a separate neurological examination to address his complaints of right leg pain associated with his back disability.

With regard to the claimed left foot disability, the Veteran contends that he injured the left foot during basic training.  He said there was a big knot on the top of his left foot.  He also stated that he had improperly fitted boots during basic training.  He indicated that during service he fell down stairs and twisted his left foot underneath his body which never fully healed and was reinjured while marching.

STRs include a May 1969 clinical note which indicates a boot irritation to the dorsum of the left foot.  An August 1969 clinic note indicates a complaint of left foot pain and a diagnosis of pes cavus.  A September 1969 report indicates a diagnosis of pes cavus.  In September 1970, the Veteran complained of sore feet and poor arch supports.  

Private treatment records include a July 2009 note which indicates a complaint of left foot pain.  

On January 2013 VA foot conditions DBQ examination, the Veteran presented with a history of an in-service fall during boot camp which caused injury to his left foot.  He stated that he was given an arch support and had continued foot pain.  The VA examiner diagnosed foot degenerative joint disease of the foot, but failed to provide any rationale for the opinion.

With regard to the claimed respiratory disability, the Veteran contends that he has respiratory problems, to include chronic colds and coughs, due to malaria and exposure to asbestos and red clay dust during service in Thailand.  He contends that he was exposed to asbestos while working on the brakes of military vehicles.

VA treatment records include an assessment of intermittent flu-like symptoms and a history of malaria since 1970.

On January 2013 VA respiratory conditions DBQ examination, the examiner noted the Veteran's 1970 diagnosis of malaria.  A chest X-ray examination indicated COPD and asbestosis.  However, the examiner failed to provide any opinion as to whether the Veteran's COPD and asbestosis were related to his service. 

The Board finds the January 2013 VA medical opinion regarding the Veteran's back disability is inadequate, as the examiner merely relied on the absence of evidence in the Veteran's service treatment records.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  

With regard to the January 2013 VA medical opinion regarding the Veteran's left foot disability, the Board finds that the medical opinion is inadequate since it is unsupported by any rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board also finds that the January 2013 VA respiratory conditions examination is inadequate since the VA examiner failed to provide any opinion as to whether the Veteran's COPD and asbestosis are related to his service.

Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

As it remains unclear whether the Veteran has any currently diagnosed lumbar spine, left foot, right leg, and respiratory disabilities which are related to his service, additional examinations and opinions are warranted.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records related to the Veteran's respiratory, lumbar spine, right leg, and left foot disabilities, including those from the Birmingham VAMC, dated from November 2017 to the present.  All records and/or responses received should be associated with the claims file (the Veteran himself can also submit all record he believes to be pertinent).

2.  Schedule the Veteran for a VA examination by an examiner other than the January 2013 VA examiner, which addresses the nature and etiology any currently-diagnosed lumbar spine, right leg, left foot, and respiratory disabilities.  The claims file should be made available to the examiner.  A review of this remand is requested.  All appropriate testing should be conducted. The examiner should provide the following opinions:

With regard to a lumbar spine disability

Is it at least as likely as not (50 percent or more probability) that any current lumbar spine disability, had its onset in or is etiologically-related to the Veteran's active duty service?

With regard to a right leg disability

(a) Is it at least as likely as not (50 percent or more probability) that any current right leg disability, had its onset in or is etiologically-related to the Veteran's active duty service?

(b) If the answer to part (a) above is "no," and the Veteran's lumbar spine disability has been related to his service, is it at least as likely as not (50 percent probability or more) that any currently-diagnosed right leg disability is (a) proximately due to or the result of the Veteran's service-connected lumbar spine disability, or (b) aggravated or permanently worsened by his service-connected lumbar spine disability.  If it is determined that the lumbar spine disability is related to a service-connected disability, to the extent possible, the examiner should indicate the approximate degree of disability or baseline before the onset.

With regard to a left foot disability

Is it at least as likely as not (50 percent or more probability) that any current left foot disability, had its onset in or is etiologically-related to the Veteran's active duty service?


With regard to a respiratory disability

Is it at least as likely as not (50 percent or more probability) that any current respiratory disability, to include COPD, asbestosis, and chronic coughs and colds, had its onset in or is etiologically-related to the Veteran's active duty service, including residuals from malaria and exposure to asbestos and red clay dust during service? 

The report of examination should include the complete rationale for all opinions expressed. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note: The requested opinions on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.

If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.

If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


